EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ted Crawford on 11/5/2021.

The application has been amended as follows: 
1. (Currently Amended) A compute device comprising:
a processor; and
 circuitry to execute an accelerator manager, the accelerator manager to:
receive a first message and a second message from a first application executing on the compute device;
determine to use a first accelerator resident at the compute device instead of a second accelerator located remote from the compute device based, at least in part, on usage of at least one of the first accelerator and the second accelerator 
responsive to a determination to use the first accelerator, forward the first message to the first accelerator;
determine to use the second accelerator to process the second message based, at least in part, on the usage of at least one of the first accelerator and the second accelerator;
generate a 
 
cause the 
receive a first response message from the first accelerator that includes first response data generated responsive to the first 
receive a second response message from the second accelerator that includes second response data generated responsive to the 


2. (Currently Amended) The compute device of claim 1, wherein to cause the 
add the 
process the send queue to cause the 

3. (Currently Amended) The compute device of claim 2, the send queue includes a low-latency data path queue and a bulk data path queue, wherein to add the the second message from the first application indicating the second response data is to not be time-sensitive.

4. (Previously Presented) The compute device of claim 1, wherein to receive the second response message from the second accelerator and forward the second response data to the first application comprises the accelerator manager to:
add the received second response message to a receive queue; and
 process the receive queue to forward the second response data included in the second response message to the first application.

5. (Currently Amended) The compute device of claim 4, the receive queue includes a low-latency data path queue and a bulk data path queue, wherein to add the received second response message to the receive queue includes the accelerator manager to add the second received response message to the low-latency data path queue based on the second message from the first application indicating the second response data is time-sensitive or add the second response message to the bulk data path queue based on the second message from the first application indicating the second response data is not time-sensitive.

6. (Currently Amended) The compute device of claim 1, 
wherein to send the 
wherein to receive the second response message from the second accelerator includes the 

7. (Canceled). 

8. (Previously Presented) The compute device of claim 1, wherein the first or second accelerator comprises a field programmable gate array.

9. (Currently Amended) A method comprising:
receiving, by circuitry of a compute device, a first message and a second message from a first application executing on the compute device;
determining to use a first accelerator resident at the compute device instead of a second accelerator located remote from the compute device based, at least in part, on usage of at least one of the first accelerator and the second accelerator 
responsive to determining to use the first accelerator, forwarding the first message to the first accelerator;
determining to use the second accelerator to process the second message based, at least in part, on the usage of at least one of the first accelerator and the second accelerator;
generating a 
 causing the second accelerator
receiving a first response message from the first 
receiving a second response message from the second accelerator that includes second response data generated responsive to the 
 forwarding the first response data and the second response data to the first application.

10. (Currently Amended) The method of claim 9, wherein causing the 
adding the 
processing the send queue to cause the 

Currently Amended) The method of claim 10, the send queue includes a low-latency data path queue and a bulk data path queue, wherein adding the 

12. (Currently Amended) The method of claim 9, wherein receiving the second response message from the second accelerator and forwarding the second response data to the first application further comprises:
adding the received second response message to a receive queue; and
 processing the receive queue to forward the second response data included in the second response message to the first application.

13. (Currently Amended) The method of claim 12, the receive queue includes a low-latency data path queue and a bulk data path queue, wherein adding the received second response message to the receive queue includes adding the second received response message to the low-latency data path queue based on the second message from the first application indicating the second response data is to be time-sensitive or add the second response message to the bulk data path queue based on the second message from the first application indicating the second response data is to not be time-sensitive.

14. (Currently Amended) The method of claim 9, wherein sending the 
wherein receiving the second response message from the second accelerator includes receiving the second response message from the second accelerator via use of the RDMA communication protocol.

15. (Canceled). 

16. (Currently Amended) One or more non-transitory computer-readable media comprising a plurality of instructions stored thereon that, when executed, causes a compute device to:
receive a first message and a second message from a first application executing on the compute device;
determine to use a first accelerator resident at the compute device instead of a second accelerator located remote from the compute device based, at least in part, usage of at least one of the first accelerator and the second accelerator 
responsive to a determination to use the first accelerator, forward the first message to the first accelerator;
determine to use the second accelerator to process the second message based, at least in part, on the usage of at least one of the first accelerator and the second accelerator;
generate a 
 
cause the 
receive a first response message from the first accelerator that includes first response data generated responsive to the first 
receive a second response message from the second accelerator that includes second response data generated responsive to the 
 forward the first response data and the second response data to the first application.

17. (Currently Amended) The one or more non-transitory computer-readable media of claim 16, wherein to cause the 
add the 
process the send queue to cause the 

18. (Currently Amended) The one or more non-transitory computer-readable media of claim 17, the send queue includes a low-latency data path queue and a bulk data path queue, wherein to add the 

19. (Previously Presented) The one or more non-transitory computer-readable media of claim 18, wherein to receive the second response message from the second accelerator and forward the second response data to the first application further comprises the plurality of instructions to cause the compute device to:
add the received second response message to a receive queue; and
 	process the receive queue to forward the second response data included in the second response 

20. (Currently Amended) The one or more non-transitory computer-readable media of claim 16, wherein to send the 
wherein to receive the second response message from the second accelerator includes 

21. (Canceled). 

22. (Previously Presented) The one or more non-transitory computer-readable media of claim 16, wherein the first or second accelerator comprises a field programmable gate array.

23-26. (Canceled).

27. (Canceled) 

28. (Canceled).

29. (Currently Amended) The compute device of claim 2, the send queue includes a control path queue, wherein to add the 

30. (Canceled) 

31. (Canceled).

32. (Currently Amended) The compute device of claim 10, the send queue includes a control path queue, wherein adding the 

33. (Canceled) 

34. (Canceled).

35. (Currently Amended) The one or more non-transitory computer-readable media of claim 17, the send queue includes a control path queue, wherein adding the 

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 6, 620 referred to “CAPSULRE,” which, has been amended to read “CAPSULE”.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 9, and 16, each of the instant claims provides for the forwarding of a first message to a local first accelerator and the generation of second command message based on a received second message to a remote second accelerator (see, for example, Figure 6), where this provides that the accelerator manager, itself, is determining which accelerator to use based on a usage .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444